This petition for a writ of certiorari seeks to quash a decision of the board of park commissioners (the board) rejecting the petitioner’s bid for a refreshment concession at a city park under a contract for one year from June 1, 1972, through May 31, 1973, and to order that the board award the contract to the petitioner. Being of the opinion that the case is moot, we need not *818discuss its merits. The contract was to be for a year and the desired termination date has long since passed. See Selectmen of Lakeville v. Alcoholic Beverages Control Commn. 329 Mass. 769 (1953); Chiara v. Zoning Bd. of Appeals of Methuen, ante, 796 (1974). The decision of the Superior Court judge, which we treat as an order for judgment, is to be modified to read: “The subject matter of this petition having become moot, the petition is dismissed”; and as so modified is affirmed.
Joseph P. Harrington, for the petitioner.
Richard J. Moore, Assistant City Solicitor, for the respondent.

So ordered.